In a support proceeding pursuant to Family Court Act article 4, the mother appeals from (1) an order of the Family Court, Suffolk County (Auperin, J.), entered February 1, 1991, which vacated a judgment of the same court entered January 12, 1990, for *563support arrears, and (2) an order of the same court, also entered February 1, 1991, which, inter alia, failed to award arrears in child support.
Ordered that the orders are affirmed, with one bill of costs.
Under the parties’ separation agreement and judgment of divorce, the father was required to pay a percentage of his income for child support. Since the separation agreement also explicitly recognized that the father’s income would vary, there was no violation of the judgment of divorce when the father made reduced child support payments during the period he was on strike (see generally, Matter of Sandra L. v John L., 125 Misc 2d 858). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.